ON A REHEARING
ODOM, J.
This case is before us on aplication for rehearing.
It was decided in the District Court on Jan. 4, 1922, and appealed to this Court where the judgment of the lower court was affirmed, Judge Roberts, being the organ of the court.
An application for rehearing was filed on Feb. 2nd, 1923.
We find in the record an opinion cm the application for rehearing, written by the late Judge Porter, then a member of this court. Just why the opinion wa¡3 not handed down we are not informed.
As that opinion is in accord with our views, we adopt it and make it our own.
PORTER, J.
In March, 1906, Henry Maxwell and his wife, the present plaintiff, who had lived together as husband and wife tor many years, entered into a notarial agreement, which had the effect of disolving the community of acquests and gains between them, and a division of the community *418property, This property consisted of two tracts of land, one of 40 acres and the other of 80 acres. The former was the home place "with the buildings and improvements thereon. The other tract was unimproved. Mrs. 'Maxwell was given the home place, while the 80 acres went to the husband.
Mrs. Maxwell has resided upon that part which fell to her ever since.
The husband and wife never lived together afterwards. There is no pretension that the division was unfair, or that Mrs. Maxwell did not receive all that would have been due her if a judicial separation of property had been regularly rendered and executed.
The husband sold the land which he received and, it appears, reinvested the price in the 80 acres in controversy.
The husband died on June 10, 1921.
Some 15 days after his death, the five children, all of age, sold the 80 acres to the defendant for $1,500.00, all of which was paid at the time or has been paid since. Mrs. Maxwell, the plaintiff, joined in that deed.
Of course the agreement of separation in 1906 was' a mere nullity. C. C. 2247. But it does not fall within the classes of nullities which are not susceptible of ratification, when the disability from which the nullity flows, ceases.
The question was fully discussed in Brownson vs. Weeks, et al., 47 La. Ann. 1042, 17 South. 489. It is a leading case and has been expressly affirmed in a number of cases since. Among them see Munholland vs. Fakes, 111 La. 932, 35 South. 983; Weathersby vs. Springfield Lumber Co. Ltd. et al., 141 La. 578, 75 South. 416; Cox vs. Lea’s Heirs, 110 La. 1036, 35 South. 275.
The question in the Brownson case was whether a note given by a married woman to secure the payment of a debt of her husband could be ratified after the dissolution of the marriage.
The court held, in substance, that the incapacity of the wife to contract the debt was due to her personal status, and hence that when the community was dissolved by the death of her husband, she could ratify it. A distinction was drawn between two kinds of absolute nullities, viz: “Those resulting from stipulations derogatory from the force of laws made for the preservation of public order of good morals, and those established in the interest of individuals”. It is clear, we think, that the nullity of the agreement of separation in this case falls within. the latter class. It will hardly be denied that this plaintiff, who possessed all of the rights and powers of an American Citizen, could, if she had seen fit to do so, have entered into a formal agreement with her children ratifying the contract.
The testimony shows that the negotations for the sale of the land to defendant extended over several days; that a number of conferences were held between the defendant and the heirs of plaintiff’s husband, and the plaintiff was present at one of them at least, and she made no protest, and claimed no part of the land. Neither did she make any objection at the time the deed was executed and when she signed it. It cannot be doubted that defendant would have refused to buy it if she had done so. It was her conduct and her express acquiescence, evidenced by her signature, which caused him to put out his money. Her conduct in that respect amounted to ratification, and she is, in all good conscience, estopped from attacking the sale now.
But she is estopped for a stronger reason. The contract of separation was an invisible one. She cannot repudiate a part of it and affirm a part of it. Her suit and her attitude before the court *419amounts to this. She is seeking to hold on to the perfect ownership of all of the forty acres which she got under the contract, when she was entitled to hut an undivided half interest in it, and at the same time to get hack either a half interest in the 80 acres, or else recover half of the price which defendant paid for it. She virtually affirms that part of the contract which benefits her and repudiates that part which does not.
By affirming a part of the contract, she affirms' the whole of it, and theréfore ratifies it as a whole.
Besides there is a rule of law, to which we know of no exception, to the effect that a party cannot successfully attack commutative contract while holding on to the benefits which he has received from it. See Lathan vs. Heckey, 21 La. Ann. 425, and numerous cases cited in La. Digest, Vol. 5, pages 638 and 639.
The rehearing ought to he denied.
For the reasons assigned, the application for rehearing is denied.